DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 19, 2019.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Paul Bernkopf on April 28, 2021.
2.	The application has been amended as follows: 


(Currently Amended) A method of determining location of an airborne vehicle in an 
emitting, from the airborne vehicle, at least one radar signal in the 
receiving, at the airborne vehicle, a radar return signal reflected from at least one surface of an obstacle in the 
comparing a radar return image, formed by the radar return signal, with a map database corresponding to the 
determining a three-dimensional location of the airborne vehicle based upon a correlation of the radar return image with the map database;
the obstacle based upon the three-dimensional location; and
if it is determined that the airborne vehicle will collide with [[an]]the obstacle, then changinga direction of travel of the airborne vehicle to avoid colliding with the obstacle.

2.	(Original) The method of claim 1, wherein the at least one radar signal is emitted by at least one of a phased array radar, a synthetic aperture radar, and an inverse synthetic aperture radar.

3.	(Currently Amended) The method of claim 1, wherein the map database is stored in the airborne vehicle.

4. 	(Original) The method of claim 1, wherein the at least one radar signal comprises at least two radar signals configured to be directed in different directions.
 
5.	(Currently Amended) The method of claim 1, further comprising:
	determining if accuracy of position data provided by a Global Navigation Satellite System (GNSS) receiver, configured to be installed on the airborne vehicle, is greater than a threshold level; and
	only if the accuracy of the position data is determined to be greater that the threshold level, then perform:
emitting, from the airborne vehicle, the at least one radar signal in the environment;
receiving, at the airborne vehicle, the radar return signal reflected from at least one surface of the obstacle in the environment;
	comparing the radar return image, formed by the radar return signal, with the map database;
	determining the three-dimensional location of the airborne vehicle based upon the correlation of the radar return image with the map database;
determining if the airborne vehicle will collide with the obstacle based upon the three-dimensional location; and
	if it is determined that the airborne vehicle will collide with the obstacle, then causing a direction of travel of the airborne vehicle to change to avoid colliding with the obstacle.	

6.	(Currently Amended) A system comprising:
	
a processing system comprising processor circuitry coupled to memory circuitry, where the memory circuitry comprises a three-dimensional map database;
wherein the processing system is configured to:
receive at least one radar return image at an airborne vehicle;
	determine a three-dimensional location of the airborne vehicle by correlating[[e]] the at least one radar return image with [[a]]the three-dimensional map database;[[ and]]
	
determine if the airborne vehicle will collide with an obstacle based upon the three-dimensional location; and
if it is determined that the airborne vehicle will collide with the obstacle, then cause a direction of travel of the airborne vehicle to change to avoid colliding with the obstacle.
		 
7.	(Currently Amended) The system of claim 6, further comprising an attitude and heading reference system (AHRS) configured to be installed on the airborne vehicle and comprising at least one accelerometer, at least one gyroscope, and at least one magnetometer.



9.	(Currently Amended) The system of claim 6, further comprising a baro-altimeter configured to be installed on the airborne vehicle.

10.	(Currently Amended) The system of claim 6, wherein the processing system is further configured to:
	determine if the at least one radar return image includes at least one stationary object not in the three-dimensional map database; and
	if the at least one radar return image includes the at least one stationary object not in the three-dimensional map database, then add the at least one stationary object to the three-dimensional map database.

11.	(Cancelled) The system of claim 6, wherein the processing system is further configured to:
	determine if the vehicle will collide with at least one object	detected in the at least one radar return image; and
	if it is determined that the vehicle will collide with the at least one object, then generate at least one path to avoid such a collision.

12.	(Cancelled) The system of claim 6, wherein the vehicle is an autonomous airborne vehicle.

13.	(Currently Amended) The system of claim 6, further comprising a Global Navigation Satellite System (GNSS) receiver configured to receive signals from satellites of a GNSS and configured to be installed on the airborne vehicle;
wherein the processing system is further configured to:
	determine if accuracy of position data provided by the GNSS receiver is greater than a threshold level; and
determined to be greater that the threshold level, then have the processing system:
receive the at least one radar return image;
determine the three-dimensional location of the airborne vehicle by correlat[[e]]ing the at least one radar return image with the three-dimensional map database;[[ and]]

determine if the airborne vehicle will collide with the obstacle based upon the three-dimensional location; and
if it is determined that the airborne vehicle will collide with the obstacle, then cause a direction of travel of the airborne vehicle to change to avoid colliding with the obstacle.

14.	(Currently Amended) The system of claim 6, further comprising at least one phased array radar configured to emit at least one directional beam and configured to be installed on the airborne vehicle

15.	(Currently Amended) A method, comprising:
projecting at least one directional beam from at least one phased array radar on an airborne vehicle
generating at least one radar return image from at least one radar return signal;
determining a three-dimensional location of the airborne vehicle by correlating the at least one radar return image with a three-dimensional map database;[[ and]]

determining if the airborne vehicle will collide with an obstacle based upon the three-dimensional location; and
if it is determined that the airborne vehicle will collide with an obstacle, causing a direction of travel of the airborne vehicle to change to avoid colliding with the obstacle.

16.	(Currently Amended) The method of claim 15, further comprising:
	determining, utilizing Kalman filtering, [[the]]a three-dimensional position of the airborne vehicle based upon [[the ]]three-dimensional locations of the airborne vehicle  configured to be installed on the airborne vehicle.

17.	(Currently Amended) The method of claim 15, further comprising:
	determining if the at least one radar return image includes at least one stationary object not in the three-dimensional map database; and
	if the at least one radar return image includes the at least one stationary object not in the three-dimensional map database, then adding the at least one stationary object to the three-dimensional map database.

18.	(Cancelled) The method of claim 15, further comprising:
	determining if the vehicle will collide with at least one object detected in the at least one radar return image; and
	if it is determined that the vehicle will collide with the at least one object, then generating at least one path to avoid such a collision.

19.	(Currently Amended) The method of claim 15[[8]], further comprising if it is determined that the airborne vehicle will collide with the obstacle

20.	(Currently Amended) The method of claim 15, further comprising:
	determining if Global Navigation Satellite System (GNSS) receiver, configured to be mounted on the airborne vehicle, is greater than a threshold level; and
determined to be greater that the threshold level, then:
projecting the at least one directional beam from the at least one phased array radar;
generating the at least one radar return image from the at least one radar return signal;
determining the three-dimensional location of the airborne vehicle by correlating the at least one radar return image with the three-dimensional map database;[[ and]]

determining if the airborne vehicle will collide with the obstacle based upon the three-dimensional location; and
if it is determined that the airborne vehicle will collide with the obstacle, then cause the direction of travel of the airborne vehicle to change to avoid colliding with the obstacle.
3.	Claims 1-10, 13-17 and 19-20 are allowable over prior art of record.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach neither singly nor in combination the claimed limitations “emitting, from the airborne vehicle, at least one radar signal, receiving, at the airborne vehicle, a radar return signal,  determining a three-dimensional location of the airborne vehicle based upon a correlation of the radar return image with the map database; and determining if the airborne vehicle will collide with the obstacle based upon the three-dimensional location; if it is determined that the airborne vehicle will collide with the obstacle, then cause a direction of travel of the airborne vehicle to change to avoid colliding with the obstacle” as in claims 1-10, 13-17 and 19-20.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663